Citation Nr: 1829139	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  16-16 408	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a higher initial rating for service-connected bilateral hearing loss, currently noncompensable through October 6, 2017, and 20 percent beginning October 7, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to September 1954.  He appealed a December 2013 (notice was not sent until January 2014) rating decision which granted service connection and assigned an initial noncompensable (0 percent) rating for bilateral hearing loss.  In May 2017, he testified at a video hearing.  The Board of Veterans' Appeals (Board) remanded this matter for additional development in August 2017.  A December 2017 (notice was not sent until February 2018) rating decision raised the Veteran's initial rating to 20 percent effective October 7, 2017.  Since this was only a partial grant, this matter encompasses both the period prior to this date and the period beginning on it.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran recently was informed that the judge who presided over his first hearing no longer works at the Board, but he declined another hearing.  Finally, please note that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).  


FINDING OF FACT

In statements dated from January through March 2018, prior to the promulgation of a decision by the Board, the Veteran withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to one, some, or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).  It may be made by the claimant or his representative.  38 C.F.R. § 20.204(a).  In statements dated from January through March 2018, all of which are prior to this Board decision, the Veteran withdrew this single-issue appeal.  It thus is dismissed, as no allegation of a specific error of fact or law remains.


ORDER

This appeal is dismissed.



		
Thomas H. O'Shay
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


